Citation Nr: 1132863	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased schedular rating for status post lumbar laminectomy with lumbar degenerative disc disease, currently evaluated as 40 percent disabling, to include the issue of a schedular rating in excess of 20 percent prior to March 2011, and a schedular rating in excess of 10 percent prior to October 2010.  

2.  Entitlement to a rating in excess of 10 percent for paralysis of the left sciatic nerve, associated with the Veteran's service connected lower back disability.

3.  Entitlement to a compensable rating for sinusitis.

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for a cervical spine disability. 

6.  Entitlement to an effective date earlier than July 13, 2010 for the establishment of a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to November 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2006 and March 2008 rating decisions. 

The Board notes that the matter concerning a cervical spine disability was initially developed as a claim to reopen.  However, since additional relevant service treatment records were submitted within one year of the original denial, it is more properly construed as a claim on the merits, as subsequently acknowledged by the RO, and as it was addressed by the Veteran's representative in May 2011.  It will be considered on the merits by the Board.  

The issue of an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been shown to require two weeks or more of prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome during any twelve month period during the course of his appeal, (with the exception of his post-surgery convalescent period from December 2008-March 2009, for which a temporary total rating was assigned).  

2.  Excepting the Veteran's surgical convalescence, prior to July 2009, the medical evidence does not show that the Veteran's service connected lower back disability caused muscle spasm or guarding of such severity as to result in an abnormal gait or abnormal spinal contour; forward flexion of the thoracolumbar spine was greater than 60 degrees; the combined range of motion of the thoracolumbar spine was greater than 120 degrees; and no evidence of ankylosis in the Veteran's thoracolumbar spine was presented.  

3.  Excepting the Veteran's surgical convalescence, it was first demonstrated at a VA examination in July 2009 that the forward flexion of the Veteran's lumbosacral spine was limited to 60 degrees; however, the evidence at that time did not show that the forward flexion of the Veteran's lumbosacral spine was limited to 30 degrees or less or that there was favorable ankylosis impacting the entire thoracolumbar spine.

4.  The VA examination in October 2010 revealed that pain on repetitive motion significantly limited the Veteran's range of motion in his lumbosacral spine such that it was effectively limited to 30 degrees of forward flexion or less.

5.  Unfavorable ankylosis of the lumbosacral spine has not been shown at any time during the Veteran's appeal.

6.  No more than mild neurological impairment has been shown in the Veteran's lower left extremity as a result of his service connected lower back disability.

7.  The medical and lay evidence shows that the Veteran has had between three and six non-incapacitating episodes of sinusitis in the past year, characterized by headaches, pain, and purulent discharge or crusting.

8.  The evidence does not show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; chronic osteomyelitis; or near constant sinusitis.

9.  The totality of the evidence does not relate either the cause of or onset of the Veteran's sleep apnea to his time in military service.

10.  The totality of the evidence does not relate either the cause of or onset of the Veteran's cervical spine disability to his time in military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lower back disability were not met prior to July 24, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  The criteria for a 20 percent schedular evaluation for a lower back disability were met July 24, 2009, but not earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, DC 5237 (2010).

3.  The criteria for a 40 percent schedular evaluation, for a lower back disability were met October 15, 2010, but not earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2010).

4.  The criteria for a rating in excess of 40 percent for a lower back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, DC5237 (2010).

5.  Criteria for a rating in excess of 10 percent for neurologic impairment as a result of the Veteran's service connected lower back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2010). 

6.  Criteria for a 10 percent rating for sinusitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.1, 4.97 DC 6513 (2010).

7.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).
 
8.  Criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Sleep Apnea

The Veteran is currently seeking service connection for sleep apnea, which he believes is the result of his military service.  The Veteran separated from service in November 1996.  At that time he denied having any sleeping problems on a medical history survey completed in conjunction with his separation physical.  Six years later, in September 2002, a sleep study revealed significant obstructive sleep apnea and the Veteran was given a CPAP (per a private treatment record from Dr. Mansour).

In March 2006, the Veteran's ex-wife wrote a statement describing how the Veteran did not have sleep apnea before service.  Significantly, she failed to describe when she first noticed the onset of the Veteran's symptoms, and although she described incidents in which the Veteran's sleep apnea caused impairment, this is not the critical issue as it is not disputed that the Veteran has sleep apnea.  Rather, the issue is whether the Veteran's sleep apnea either began during or was otherwise caused by his military service; and the ex-wife's statement simply does not address this issue.

For his part, the Veteran's has contended his sleep apnea is related to his treatment for difficulty breathing during Desert Storm; that it was due to toxins he breathed during Desert Storm or that it is secondary to his service connected post traumatic stress disorder.  He suggested the regulations regarding undiagnosed illnesses should be considered.  The Veteran's breathing difficulty, however, was sinus congestion (and he has been service connected for sinusitis).  He also has a specific diagnosed condition (sleep apnea), and therefore the regulatory provisions addressing service connection for an undiagnosed condition are inapplicable.  Likewise, he is not shown to be competent to offer any valid theory of causation, and has not identified any competent source supporting his theory of causation.   

The Veteran's representative raised a theory that the Veteran's sinusitis aggravated the Veteran's sleep apnea, offering that post nasal drip added to the obstruction in the throat, and along with nasal polyps, blocked the nose.  Like the Veteran, however, his representative is not shown to possess the credentials to offer a valid theory of causation or aggravation, and the websites he identified do not actually address the Veteran's situation.  As such, these statements are of limited probative value.  

In this regard, the Board acknowledges that a layperson is considered competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.
  
Nevertheless, while the Board must consider lay evidence, it may attribute to it whatever weight it deems appropriate.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).

In this case, the Veteran's sleep apnea was clearly diagnosed years after he separated from service, and the only evidence that even suggests it is related to the Veteran's military service comes in the form of statements from the Veteran and his representative.  However, the evidence does not show that either the Veteran or his representative has the medical training to provide an opinion as to the etiology of the Veteran's sleep apnea; and the Board is not persuaded that the mere suggestion of theories of entitlement by medically untrained individuals is sufficient in this case to trigger the duty to provide a medical examination.  The Board acknowledges that the Veteran is competent to identify certain symptoms, but he has not described any symptoms in service that would suggest that his sleep apnea had its onset therein. 

In these circumstances, the criteria for service connection have not been met.  There is no dispute that the Veteran currently has sleep apnea, but it began years after service and no competent evidence suggests that it was incurred in service.  Therefore, the Veteran's claim is denied.   





Cervical spine 

The Veteran asserts that he has a cervical spine disability as a result of his time in military service.  Specifically, he believes that it was caused by an incident in service in which he broke his left humerus.

Service treatment records show that the Veteran complained of neck and back pain in 1991 that was diagnosed as a muscle strain.  The Veteran complained again in May 1995 about neck pain after lifting weights and he was given a limited duty profile for five days.  However, no other neck related complaints are documented in the service treatment records for the remainder of the Veteran's time in service (approximately a year and a half); and no evidence of a neck disability was presented at separation.  The Veteran did fracture his left humerus while in service.  

X-rays of the Veteran's cervical spine in March 2003 showed mild degenerative arthritic spurring at C-5 and C-6.  X-rays in January 2008 showed disc protrusion at C4-5 and foraminal stenosis at C6-7.

In March 2007, the Veteran's representative asserted that the Veteran's neck and shoulder problems were related to his initial injury.  In August 2007, the Veteran also asserted that he believed his current neck disability was caused by the same accident which resulted in a broken arm.  Specifically, the Veteran fractured his left humerus on a static line jump at Fort Bragg in August 1989.  However, the Veteran did not recall having his cervical spine checked or x-rayed at Womack hospital when he injured his left humerus; and, as noted, the only in-service complaints after that time involving the Veteran's neck were isolated instances where the Veteran strained his neck lifting weights.   

In July 2009, the Veteran submitted a document signed by a VA medical provider.  This document appears to be a pre-printed form prepared by a County Veterans Affairs office, designed to create a "fill in the blank" favorable medical nexus opinion.  In pertinent part, it reads as follows:


It is in my medical opinion, Veteran's Current Neck Condition is:

_____________ related to

_____________ more likely as not related to

_____________ at least as likely as not related to

Veteran's service connected low lumbar L3,4 fusion.

It would seem the opinion provider would be asked to insert a check mark on the line next to one of the options, any of which would yield a favorable result.  

Here, however, the opinion provider inserted a check mark on the line next to "related to," but added "cryptogenic etiology," such that the opinion then reads he considered the "Veteran's Current Neck Condition is related to cryptogenic etiology."  A cryptogenic etiology means the condition was of obscure or unknown origin.  As such, this opinion ultimately adds little weight to the Veteran's contention that his cervical spine disability is the result of his military service, as the provider appears to have concluded that the cervical spine disability was of unknown origin. 

The Veteran underwent a VA examination of his cervical spine in November 2009, that resulted in a diagnosis of degenerative disc disease .  In a March 2010 addendum to address the etiology of the Veteran's cervical spine disability, the examiner acknowledged that the Veteran had sought treatment in service for neck pain, but found that his current neck problems were neither secondary to the strained muscle that was diagnosed in service, or secondary to the Veteran's lumbar back condition.  Thus, there is no medical opinion of record linking the Veteran's cervical spine disability to service or service connected disability.  

While the Veteran believes that his neck disability is the result of his time in military service, he, as a lay person, lacks the medical training and expertise to provide a medical opinion as to the etiology of his cervical spine disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his cervical spine disability and his military service.
 
Under these circumstances, the evidence is against the claim of service connection and the Veteran's appeal is denied.


II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Back

In December 2005, the Veteran filed a claim seeking a compensable rating for his service connected lower back disability.  This claim was granted in May 2006, with a 10 percent rating being assigned as of the date his claim was received in December 2005.  The Veteran disagreed with this rating, arguing that his back disability was more disabling than the 10 percent rating that was assigned. 

In November 2008, the Veteran underwent a laminectomy and diskectomy on his back and he was awarded a temporary 100 percent evaluation for convalescence until April 1, 2009 at which time his 10 percent disability rating was resumed.  

In a March 2011 rating decision, the Veteran's evaluation for his back disability was increased to 20 percent from October 2010 and then to 40 percent from March 2011.  Additionally, in a separate March 2011 rating decision, a 10 percent rating was assigned for impairment of the sciatic nerve in the Veteran's left lower extremity, effective in March 2011.
 
Law

The regulations provide that back disabilities such as the Veteran's should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, DC 5237.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Alternatively, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In addition to orthopedic considerations, the regulations also provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  


Analysis

At the outset, it is noted that a thorough review of the extensive medical treatment records and examination reports shows that while the Veteran does have disc disease in his lower back, it has generally not caused incapacitating episodes that have required prescribed bed rest.  The one exception to this is that the Veteran was prescribed bed rest for several months during 2008-2009.  However, this was during the convalescent period following the Veteran's back surgery when the Veteran was assigned a temporary total disability rating, and therefore that episode will not be contemplated in determining the appropriate schedular rating.  

At a VA examination in October 2010, it was noted that the Veteran had experienced five days of incapacitating episodes of intervertebral disc syndrome in January 2010, but this falls short of the two weeks that would be required for a rating in excess of 10 percent.  As such, because a rating in excess of 10 percent for intervertebral disc syndrome would require at least two weeks of bed rest (which is not shown by the record), the Board will consider whether a higher rating is otherwise available under alternative criteria .

Prior to undergoing his back surgery in November 2008, treatment records did show that the Veteran had decreased range of motion in his lower back.  For example, in February 2007, the Veteran was noted to have pain with lateral and front bends and it was noted that the Veteran had limited range of motion with his back.  Similarly, in March 2007, the Veteran was noted to have decreased range of motion in his spine with his fingertips ten inches from his toes.  However, prior to November 2008, neither VA nor private treatment records addressed the specific range of motion of the Veteran's lumbar spine.  

The only time the range of motion of the Veteran's spine was measured prior to November 2008 was at his VA examination in March 2006, where the Veteran demonstrated forward flexion from 0-90 degrees, extension from 0-10 degrees, and rotation and lateral bend from 0-30 degrees to both the right and left.  

As such, the findings at this examination showed range of motion that greatly exceeded both the 60 degree limit on forward flexion and the 120 degree limit on combined limitation of motion necessary for a rating in excess of 10 percent.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, while pain was objectively noted, the examiner did not give any indication that it further limited motion beyond what was shown on the examination.  It was also noted at the examination that the Veteran could walk unaided and was able to perform his activities of daily living.  As such, the Board finds that a higher rating is not warranted based on functional limitation.

It is also noted that prior to the Veteran's surgery, the medical evidence does not show that muscle spasm or guarding was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  It is true that muscle spasms were noted, such as in a May 2007 treatment record, but in order for a 20 percent rating, these spasms must cause an abnormal gait or spinal contour, which was simply not shown by the evidence of record including treatment records and the Veteran's VA examination report.

As such, prior to the Veteran's surgery in November 2008, the evidence does not support the assignment of a lower back rating in excess of 10 percent. 

Following the Veteran's surgery, he was given a total disability rating until April 2009 for convalescence.  Following this period, the Veteran returned to work at the U.S. Postal Service, and his 10 percent schedular disability rating was resumed.

In July 2009, the Veteran underwent a VA examination to determine the range of motion of his spine.  The Veteran demonstrated forward flexion from 0-60 degrees, extension from 0-10 degrees, left and right lateral flexion from 0-10 degrees, and left and right lateral rotation from 0-15 degrees.  There also was objective evidence of pain on range of motion testing and pain on repetitive motion.  However, repetitive motion did not cause additional limitation of motion.  

Given that the range of motion testing at this examination showed that forward flexion was limited to 60 degrees, the Veteran met the criteria for a 20 percent rating as of the date of that examination.  It is noted that the Veteran subsequently demonstrated forward flexion to 70 degrees at a VA examination in November 2009.  However, reviewing the Veteran's treatment records and his complaints at the November 2009 examination, it is clear that the Veteran was additionally limited by lower back pain.  As such, even though the forward flexion at the November 2009 examination exceeded the limit for a 20 percent rating based strictly on motion, considering 38 C.F.R. § 4.45, the Board is satisfied that a 20 percent rating was warranted based on limitation of motion as at that time as well.  It is noted that the July 2009 VA examination was the first post-convalescent indication that the Veteran's range of motion had diminished.  Accordingly, while a schedular rating in excess of 10 percent is not warranted prior to July 2009, the Board concludes that the criteria for a 20 percent schedular evaluation were met, effective from the July 2009 VA examination.

The Board must now consider when the criteria for the next higher rating were met.

Following the November 2009 examination, the next time the range of motion of the Veteran's lower back was measured was at an October 2010 VA examination.  At that examination, the Veteran demonstrated 40 degrees of forward flexion, which exceeds the 30 degree limitation required for a 40 percent rating.  However, the examiner found objective evidence of pain on motion and in fact indicated that the Veteran had such pain that he had difficulty completing even one set of range of motion testing.  As such, repetitive motion testing was not even attempted.  Given that this pain was objectively noted, and that it was so limiting that the Veteran was not able to even attempt repetitive motion testing, the Board will resolve reasonable doubt in his favor and conclude that the evidence of record at this time supports a 40 percent rating based on functional limitation from pain that restricts range of motion.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

This conclusion is supported by the fact that it was shown that the Veteran's back disability was progressively worsening.  Following the October 2010 VA examination, the Veteran frequently noted back pain.  Furthermore, at the next examination following the October 2010 examination (that is in March 2011) the range of motion in the Veteran's lower back was so clearly limited that a 40 percent was rating indisputably warranted.  As such, a 40 percent rating is assigned for the Veteran's lower back disability effective October 15, 2010.

In assigning a 40 percent rating as of October 15, 2010 based on limitation of motion, the Board notes that a 40 percent rating may also be assigned for favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

As such, the Board must consider whether the evidence shows this prior to October 2010.  Generally, the medical evidence has failed to report any evidence of ankylosis.  For example, following his surgery, the Veteran underwent a VA examination in March 2009 at which the examiner specifically found that no ankylosis was present.  

The only time ankylosis was noted during the course of the Veteran's appeal was at a VA examination in November 2009 when the examiner noted that there was ankylosis of part of the Veteran's thoracolumbar spine.  However, the examiner found that it was in a neutral position, and specifically stated that no unfavorable ankylosis was present.  As noted, the criteria require that the entire thoracolumbar spine be ankylosed.  Here, the examiner explained that only part of the thoracolumbar spine was ankylosed.  As such, the Board does not believe that a 40 percent rating is warranted prior to October 2010 under this criterion, as favorable ankylosis of the entire thoracolumbar spine was not shown.  This conclusion is bolstered by the fact that at the VA examination in October 2010 no ankylosis found.

As noted, in addition to orthopedic considerations, the regulations also provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

In this case, a March 2011 rating decision granted a 10 percent rating for mild incomplete paralysis of the left sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted for moderately-severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or lost.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Reviewing the neurological complaints during the course of the Veteran's appeal, it appears that his neurologic disability is appropriately rated.  As described below, the Veteran has experienced some neurologic symptoms, but sensory, reflex, and motor testing has consistently been normal or nearly normal.  

At the Veteran's VA examination in March 2006, there was no mention of any neurologic impairment that was related to the Veteran's back disability.  In a February 2007 VA treatment record, it was noted that the Veteran was not having any neurological compromise.  

In March 2007, the Veteran complained of lower back pain with intermittent radiation laterally to the left.  However, no radicular symptoms were noted on testing and both sensory and reflex testing were negative.  In a May 2007 treatment record, the Veteran was noted to have 5/5 strength and no pathological neurologic symptoms.  In a December 2007 treatment record, the Veteran was noted to have subjective sensory impairment of the left lower extremity.  He was assessed with radiculopathy.  

However, an EMG/NCV in February 2008 revealed no evidence of radiculopathy.  The Veteran then saw a doctor at a neurosurgery clinic in May 2008 where it was found that he had a good sized disc herniation in his lumbar spine which was producing severe spinal stenosis.  However, while surgical options were discussed, the doctor explained that most people had surgery for radicular symptoms in the legs, which he noted were not found to be present in the Veteran's case.

In January 2009, the Veteran was seen by Neurosurgery and Spine Consultants where he stated that his lower back and leg pain remained much improved, adding that he felt great since surgery.  The Veteran had 5/5 strength and straight leg raises were negative.  There was decreased light touch at L4, L5 and S1.  

The Veteran underwent a VA examination in March 2009, at which muscle tone was normal and there was no atrophy.  Sensory testing was normal to vibration, pain, light touch, and position sense in both lower extremities.  Reflex testing was also normal at the knees and ankles bilaterally.  

In May 2009, the Veteran was seen by Neurosurgery and Spine Consultants, at which time he reported having begun to experience back spasms and pain since returning to work.  His leg pain remained much improved, but straight leg raises caused back pain and strength was 3/5.  In September 2009, the Veteran continued to report lower back pain and swelling, but he denied leg pain, numbness or weakness, and objective testing showed 5/5 strength and negative straight leg raises.  The medical professional stated that the Veteran's lumbar radiculopathy had resolved, and noted that the Veteran continued to work.  

In an October 2009 VA treatment record, it was noted that neurological testing was grossly normal.  In November 2009, the Veteran underwent a VA examination where sensory testing was normal in the lower extremities and reflex testing was 1+ at the knees and ankles.  

In March 2010, the Veteran reported unrelenting pain in his back, but deep tendon reflexes were 1+ and symmetrical, and sensory testing was intact in the lower extremities.  In August 2010, the Veteran denied any new neurological symptoms, and denied any bowel or bladder impairment.  

The Veteran underwent a VA examination in October 2010.  No bowel or bladder incontinence was reported.  The Veteran did have numbness, but sensory testing was normal in the lower extremities.

The Veteran underwent a VA examination in March 2011.  Sensory testing was normal in the lower extremities.  Reflex testing also was normal at the knees and ankles.  

As recounted above, the Veteran was tested for neurologic symptoms on a number of occasions throughout the course of his appeal, but the tests have generally not shown much, if any, neurologic symptomatology.  In fact, in May 2009 it was even noted that the Veteran's radiculopathy had resolved.  Furthermore, at the most recent testing that is of record in March 2011, both reflex and sensory testing were normal in the Veteran's lower extremities.  As such, to the extent that a neurologic disability was shown, it is clearly mild, and therefore a rating in excess of the 10 percent that is currently assigned is not warranted.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are specifically contemplated in the rating assigned.  While the Veteran is no longer working as a result in part of his back disability, some interference with employment is contemplated in the rating that is assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. § 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Sinusitis 

The Veteran is currently assigned a noncompensable rating for sinusitis, which is assigned when sinusitis is detectable by x-rays only.  38 C.F.R. § 4.97, DC 6513.  A 10 percent rating is assigned when a veteran has one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or when a veteran has between three and six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or when he has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or, when a veteran has near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

In November 2005, the Veteran filed a claim indicating that he continued to have problems with sinusitis.  

The Veteran underwent a VA examination in March 2006 at which time he reported having problems since 1991 with pain in the maxillary and frontal sinuses.  The Veteran had a nasal polypectomy performed in 1998 and he had been treated with Claritin, Flonase, and Nasonex without much success.  The Veteran complained of problems breathing through his nose and indicated that he needed a CPAP machine.  The examiner found that the Veteran was not tender to palpation and there was no evidence of purulent discharge or crusting.  The examiner also found that the sinusitis was never incapacitating, but he observed that the Veteran did appear to have some mild functional impairment from it.  X-rays confirmed left maxillary sinusitis.

In a September 2006 treatment record, it was noted that a recent CT had confirmed chronic sinusitis.

A VA treatment record for September 2006 noted that the Veteran was taking Sudafed and Advil, but no other medication was listed.  The Veteran had nasal congestion. 

The Veteran underwent a VA examination in March 2009 at which it was noted that he had chronic sinus congestion which had been treated with multiple rounds of antibiotics.  The Veteran reported that his condition had gotten progressively worse.  It was noted that the Veteran had undergone nasal surgery in 1998, and he was scheduled for a nasal polypectomy and sinusectomy in March 2009.  It was also noted that the Veteran's diagnosis had been made by x-rays.  The Veteran had sinus tenderness, but there was no evidence of an active disease found.  There was evidence of nasal obstruction and nasal polyps were present.  No history of osteomyelitis was noted.  The examiner found that the sinus disability caused no significant effects on employment and no effect on his activities of daily living.

In May 2009, the Veteran reported that he had undergone sinus surgery in April 2009.  In a May 2009 VA treatment record it was noted that the Veteran was doing well post surgery.

In July 2009, the Veteran underwent another VA sinus examination as it was noted that certain measurements had not been conducted in conjunction with his March 2009 VA examination.  The examiner indicated that at the time of the Veteran's March 2009 VA examination he had approximately 20 percent obstruction.  However, following the March 2009 polypectomy, no obstruction was noted.  It was indicated that the Veteran's sinusitis did not significantly affect his usual occupation and did not affect his activities of daily living.
 
The Veteran also submitted a statement in support of his claim in July 2009 indicating that he had constant draining and crusting which he found to be very embarrassing.

In a May 2010 statement in support of his claim, the Veteran indicated that he had been on 10 weeks of antibiotics since January 2010 to clear up his sinuses.  He reported continuing drainage/discharge although no infection was present at that time.  It is noted that an April 2010 VA treatment record showed the Veteran was on the antibiotic Levaquin for 8 weeks.

In a May 2010 VA treatment record it was noted that the Veteran had completed his antibiotic course of Levaquin, but he was advised to continue taking a steroid spray.  A CT scan appeared normal.  There was no drainage on physical examination and the Veteran' nasal cavity mucosa was pink and healthy.  The medical professional indicated that the sinusitis had resolved.  

The Veteran underwent a VA examination in October 2010.  It was noted that the Veteran developed sinusitis in service and it had become progressively worse over time.  The Veteran was noted to be using Flonase spray and saline washes and he had fair response to treatment.  It was noted that there had been one incapacitating episode of sinusitis in the past 12 months as the Veteran had been on antibiotics for three months.

The Veteran underwent a VA examination in March 2011.  It was noted that a CT in 2009 had shown evidence of nasal polyposis and chronic inflammation, which was treated surgically.  However, a CT in March 2010 did not show any evidence of sinus disease.  The Veteran reported that he had undergone eight weeks of antibiotic treatment in March 2010.  The Veteran reported 4-5 additional episodes of acute sinusitis in the past 12 months that were treated with shorter courses of antibiotics.  He currently uses Flonase spray and saline washes.  The examiner stated that the Veteran had 4-5 episodes of antibiotic treatment of acute sinusitis for 10-14 days total, which she equated to five incapacitating episodes in the previous 12 months.  The sinus examination was otherwise normal. 

Although the examiner indicated the Veteran had experienced 5 incapacitating episodes of sinusitis in the previous 12 months, the record fails to show any sinusitis episode to have been accompanied by prolonged antibiotic treatment.  Indeed, the one confirmed episode of prolonged antibiotic treatment does not appear to have been accompanied by incapacitation, as that is defined in the rating schedule, (bed rest and treatment by a physician).  That is not to say, however, that the Veteran does not deserve a compensable rating for his sinusitis.  While the examiner's report of 5 incapacitating episodes (as defined in the Rating Schedule) is not actually reflected in the record of treatment, whatever those episodes would be more properly called, they would reasonably be expected to encompass symptoms of headache, pain, and purulent discharge or crusting.  Therefore, based on this conclusion, a 10 percent rating is granted.

However, as noted, the evidence does not support a rating in excess of 10 percent.  The Veteran reported 4-5 acute episodes of sinusitis lasting approximately three days each, but a 30 percent rating requires more than six non-incapacitating episodes, which is not shown.  Moreover, as explained above, 3 or more incapacitating episodes with prolonged antibiotic treatment is not shown.  Likewise, while the Veteran has undergone surgery for his sinusitis, the medical evidence does not show that he has chronic osteomyelitis (for example, at the VA examination in March 2009 no history of osteomyelitis was noted); and it has also not been shown that the Veteran has near constant sinusitis (as no current sinusitis was found in numerous treatment records, such as the report of a sinus CT in March 2010 which did not show any evidence of sinus disease).

As such, a schedular rating of 10 percent is granted for the Veteran's sinusitis.

The Board has also considered whether an extraschedular rating is warranted, however, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's sinusitis that would render the schedular criteria inadequate.  The Veteran's main symptoms are episodes of sinusitis along with crusting and discharge, all of which are contemplated in the rating assigned and the rating criteria.  Accordingly, an extraschedular rating is not warranted.   


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, the Veteran has been informed on numerous occasions how VA determines disability ratings and effective dates.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for the Veteran's lower back disability, prior to July 24, 2009, is denied.

A 20 percent rating for the Veteran's lower back disability is granted, effective July 24, 2009, subject to the laws and regulations governing the award of monetary benefits. 

A 40 percent rating for the Veteran's lower back disability is granted, effective October 15, 2010, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for neurologic impairment associated with the Veteran's lower back disability (characterized by the RO as paralysis of the left sciatic nerve), is denied.

A 10 percent rating for sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits. 

Service connection for sleep apnea is denied.

Service connection for a cervical spine disability is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the veteran or his or her representative must file a timely notice of disagreement (NOD); so long as the issues being appealed are clear, the agency of original jurisdiction by law must then issue a statement of the case (SOC); finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In this case, a TDIU was granted in a March 2011 rating decision, which assigned an effective date of July 13, 2010.  In his May 2011 brief to the Board, the Veteran's representative indicated that the Veteran's TDIU should begin no later than September 2009.  Because no special wording is required for a NOD, this statement serves as a NOD for the effective date assigned for the Veteran's TDIU.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, the NOD is still pending; and it is therefore proper to remand this claim because the Veteran has not been provided a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should consider the issue of entitlement to an effective date earlier than July 2010 for the establishment of TDIU; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


